Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
in pg. 2, line 10-11, “carbon oxide (CaO)” needs clarification.  
In pg. 2, line 17, “carbon oxide CO” is confusing and it appears that  --carbon monoxide (CO)--  was intended.
In pg. 2, line 17, “carbon C” is confusing; it appears  --carbon (C)--  was intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, last two lines, each recitation of “C” is indefinite as to what this refers to since “C” was not previously defined as to what it represents.
In claim 1, last line, “O2” is indefinite as to what this refers to in the process because O2 was not previously recited in the process steps.
In claim 2, “C” is indefinite as to what this refers to since “C” was not previously defined as to what it represents.
In claim 3, “O2” is indefinite as to what this refers to in the process because O2 was not previously recited in the process steps.
In claim 3, “C” is indefinite as to what this refers to since “C” was not previously defined as to what it represents.
In claim 7, “such as fluidized bed reactor or a rotary kiln” is indefinite as to its metes and bounds.


Claims 1-7 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process recited in claim 1 nor the mass ratios of C/CaS and O2/C.  Garcia et al and Anthony et al cited by applicant are closest prior art but neither teaches both the recited reaction and the recited mass ratios of instant claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/          Primary Examiner, Art Unit 1736